Title: Pennsylvania Assembly: Reply to the Governor, 5 September 1753
From: Pennsylvania Assembly
To: 


After considering the report of a committee on the suspending clause, which Governor Hamilton insisted upon as a condition for approving the £20,000 money bill (see immediately above), the House appointed Evan Morgan, Franklin, Hugh Roberts, Mahlon Kirkbride, and George Ashbridge to draft a reply to the governor’s message of August 29. The reply was reported and approved on September 5.
 
May it please the Governor,
[September 5, 1753]
Upon receiving a Message from the Governor of the Twenty-ninth of August last, with some few Amendments to the Bill for striking Twenty Thousand Pounds to be added to the present Currency of this Province, which the Governor is pleased to acknowledge is not an exorbitant Sum, and to which Amendments he presumed we could have no Objection, we were in Hopes that the repeated Applications of this, and our preceding Assemblies, had induced him at length to give his Assent to the Bill upon such Terms as the House might comply with, consistent with their Honour, and the Trust reposed in them by their Constituents: But we are under the Necessity of assuring the Governor, the Clause proposed to be added to that Bill is so far from being free from Objections, that we apprehend it to be destructive of the Liberties granted to the People of this Province by the Royal and Provincial Charters, and is injurious to the Proprietaries Rights; and as such we have unanimously resolved it upon the Report of a Committee of this House; to whose Care we had also recommended the Examination of our Laws, a considerable Number of which were enacted under the immediate Powers of the Crown; and we are well assured, there has never been one single Instance of the Passing of any Law under the Restrictions now contended for by the Governor from the first Settlement of our Province to this Day. This has led us into an Enquiry, why so dangerous an Experiment should be now pressed upon us, as we conceive, without the least apparent Necessity.
The Governor, it is true, has been pleased to inform us, that it is founded upon an Instruction from the Lords Justices to the late Governor, but we intreat he would consider, how far an additional Instruction, dated in 1740, expresly directed to a former Governor; and which in its own Nature appears temporary, and the Ends long since answered, can be binding upon him.
That tho’ it was directed to a Governor of this Province, it neither did, nor could, suit our Circumstances either at that Time, or any other Time before or since; that it was temporary, and that the Ends proposed by that Instruction have been answered, appear very clear to us when we consider, that the effectual putting in Execution the Act of the Sixth of Queen Anne, for ascertaining the Rates of foreign Coins in America, the various and illegal Currencies introduced in several of the Colonies, the miserable Defection from that Act, as well as the respective Acts by which such Currencies were originally issued, the Discouragement it brought on the Commerce of Great-Britain, the Confusion in Dealings, and the Lessening of Credit in those Parts, are the Foundations both of the Address of the House of Commons to the King, and in Pursuance of that Address, of the additional Instruction, to which the Governor is pleased to refer.
That this could never suit our Province at any Period since the Emission of our Bills of Credit, must be very apparent to the Governor himself, and is most clearly demonstrable from the Dates of the Address of the House of Commons, and additional Instruction, with the Report of the Board of Trade, and Royal Assent to the Act for emitting the largest Sum of Bills of Credit that had ever been current amongst us.
The Address of the House of Commons we find to be on the 25th of April, 1740, the additional Instruction on the 21st of August following, founded upon that Address; and about the same Time, to wit, on the 16th Day of April, 1740, the Lords of Trade upon the Act for the more effectual preserving the Credit of our Paper Money, &c. and the Act for reprinting, exchanging and re-emitting all the Bills of Credit, and for striking the further Sum of Eleven Thousand One Hundred and Ten Pounds Five Shillings, &c. report, “That as these Acts relate to Paper Money, they took the Sense of the Merchants trading to that Province upon them, who were of Opinion, that they were not only reasonable, but likewise necessary for carrying on the Commerce of that Country;” and in Pursuance of that Report, on the 12th Day of May, 1740, the King was graciously pleased to confirm those Acts in a full Council.
If then the Governor will be pleased to compare the Dates of the Report of the Board of Trade with the Address of the House of Commons, the Confirmation of our Paper Money Acts, and the Lords Justices Instruction, we make no Doubt he must be sensible, that Bills of Credit, emitted in Virtue of Laws, reported to be not only reasonable, but the Sum itself so emitted necessary, for carrying on the Commerce of the Country, cannot possibly agree with Bills of Credit illegally issued, by Means whereof the Trade of Great-Britain is discouraged, Confusion in Dealings introduced, and all Credit lessened; and in Consequence the Instruction, or the Address of the House of Commons, could not possibly suit the Circumstances of this Province at that Time.
To evidence this more clearly, if that can be, the Report of the Board of Trade to the House of Commons the Twenty-first of January, 1740, sets forth, that in Pursuance of the Address abovementioned, on the Twenty-fifth of April preceding, his Majesty had been pleased to direct them to prepare, in order to lay before the then Sessions of Parliament, an Account of the Tenor and Amount of the Bills of Credit which had been issued in the several British Colonies, &c. Whereupon they did immediately send circular Letters to all the Governors of his Majesty’s Plantations in America, reciting the said Address, and directing them forthwith to prepare and transmit the several Accounts therein required, as by a Copy of one of the said circular Letters, which they had thereunto annexed, would more fully appear; from whence it is unquestionably clear, that the Lords of Trade formed one circular Letter to be sent thro’ all the Colonies however differently circumstanced; and this nearly in the Terms both of the Instruction of the Lords Justices, and of the Address of that Honourable House, on the 25th of April preceding; altho’ at the same Time they acknowledge, that being destitute of proper Information, it could not be expected they should be able to lay before the House an adequate Remedy for the Evils complained of, and the rather because the Circumstances of the several Provinces being various and very different, each Province might require a distinct Consideration. But they proceed to say, being desirous as far as in them lay, to comply with the Intentions of the House, they would humbly propose that his Majesty would be graciously pleased to repeat his Orders to his Governors of the Plantations, not to give their Assent for the future to any Bill or Bills, for the Issuing or re-issuing of Paper-money in any of their respective Governments, without a Clause be inserted in such Act, declaring that the same shall not take Effect, until the said Act shall be approved by his Majesty; and then add, “We hope these Propositions for reducing and discharging the Paper-currency in the Plantations, may have a good Effect in those Governments which are held by immediate Commission under his Majesty, but we are very doubtful whether they will produce the like Effect in the Charter Governments, who do apprehend themselves, by their particular Charters and Constitutions, to be very little dependant upon the Crown, and for that Reason seldom pay that Obedience to his Majesty’s Orders, which might reasonably be expected from them.”
That the Board of Trade should consider and report this to the House of Commons, as a doubtful Expedient; that a Bill to enforce the Orders and Instructions of the Crown in America, should have been since repeatedly brought into the House, and tho’ supported by Members of great Weight and Influence, at length rejected by the Justice of a British Parliament; that the Governor himself should have represented this very Bill to the Assembly of this Province as a Bill, he took for granted, they were all sensible to be of a mischievous Tendency, and would give their Agent full Instructions to oppose, should it become necessary; that the Honourable Proprietaries had laboured indefatigably, and with Success, to avert the Mischiefs threatened this Province from the Passing of that Bill, and had it in Command from them to assure that Assembly of their Assistance upon all future Occasions, wherein the Welfare and Happiness of the People of this Province might be concerned; that this should be so in the Year 1749, and nevertheless that the Governor should be now pleased, without any apparent Necessity, to contend for the proposed Amendment, we own we are at a Loss to understand.
That the Instruction was designed as a temporary Expedient, we think will appear from the Report of the Board of Trade, on the Twenty-first of January, 1740, abovementioned, five Months after the Date of the additional Instruction from the Lords Justices; at which Time that Board had not received Returns in Answer to their circular Letters, from any of his Majesty’s Governors, on that Subject, except only from the Lieutenant-Governor of New-York; in this Uncertainty, destitute, as they report, of proper Information, they propose that his Majesty would be pleased to repeat his Orders to his Governors of Plantations, not to give their Assent to any Paper-money Bills for the future, without the Clause as above; but notwithstanding this was addressed to the House of Commons, at the next Sessions after the Date of the additional Instruction to Governor Thomas, which had taken its Rise from an Address of that Honourable House, in their preceding Sessions, we cannot learn, and have good Reason to believe the Crown has never been pleased to repeat those Orders, at least to the Governors of this Province.
That the Ends proposed by that additional Instruction have been answered by the full Examination of all the States of Bills of Credit in the American Plantations by the Parliament, and an Act in Pursuance of that Enquiry, passed in the Year 1751, appears clear to us from the Report of our Committee; and that, since the Passing of that Act, we are left in the full Possession of our Rights, in regard to a Paper Currency, we doubt not the Governor will concur with the Sentiments of this House.
The Governor, long since the Date of that Instruction, has received a Commission from our Proprietaries, with the Approbation of the Crown, and we hope and presume, he is at full Liberty to pass all our Acts upon the Terms granted us by the Royal and Provincial Charters; and as the additional Instruction, upon which the Governor has been pleased to ground his Amendment proposed to our Bill, appears long since to have answered the Ends proposed, we hope the Governor will think that neither himself or the Freemen of this Province, are at this Time at all concerned therein, and will not put us under the disagreeable Necessity of examining the Validity of that Instruction; but that he will be now pleased to comply with the general Voice of the People, and the repeated unanimous Applications of their Representatives, in granting them, and the Trade of this Province, this seasonable Relief, by giving his Assent to the Bill as it now stands.
